Title: To John Adams from Rufus King, 2 November 1785
From: King, Rufus
To: Adams, John


          
            Sir,
            New York 2d Nov: 1785
          
          A confidential intimacy with our common friend Mr. Gerry, with whom I have served during the last year has given me full information of the correspondence which has lately passed between you and him: and it is in consequence of a Sentence in your last letter to Mr. Gerry, that I take the Liberty of addressing this to you— if Mr. Gerry remained in Congress, I should suppose that the communications which I might make, would not be worth the Trouble of your perusal—but in his absence from Congress, it may be convenient that you should know the Opinions entertained by this body, relative to the Object of your Legation, and other Subjects important to America—
          If in communicating this information, I Shall have not only the honor of corresponding with a great minister, but also the satisfaction of serving my country, I cannot want motives to proceed.
          The Sentiments uniformly expressed in your official Letters to the Secretary of foreign affairs, since your Residence at London, meet correspondent Opinions in all the States Eastward of Maryland— You very well understand the false commercial reasonings, and ill founded policy, of the other States: their present conduct, will hereafter be the cause of bitter regret— The navigation Act of Massachusetts you undoubtedly will have seen before this reaches You. New Hampshire has passed a similar Law, & other States probably may follow their example; yet granting that the measure will not become general still the confederation has put it in the choice of the Seven or Eight eastern States to become great commercial powers— Even admitting what is affirmed in England, that the Southern and Eastern States cannot agree in any System of commerce which will oppose to G. Britain commercial Disadvantages similar to those which she imposes upon our commerce and navigation, yet the Eight Eastern States can agree; they have common objects, are under similar embarrassments, would rest adequate powers in Congress to regulate external and internal commerce; and in case the Southern States decline, to rest similar powers in Congress, or to agree in some uniform system, the former by the Confederation are competent to form, and in the Event must form, a sub confederation remedial of all their present Embarrassments—
          This is a matter that will be touched with great delicacy; the Subject is better and better understood every day in America, for it is the general conversation and examination— You sir, know your countrymen, you have witnessed their enterprize and Resolution under superior Difficulties. Will they suffer their commerce to languish and expire? will not the Spirit which dictated the nonimportation Agreement, & which once pervaded these States again appear? it still exists, and though it may have slept for a Time, it can again be roused; and if once more it becomes vigilant, and can be made active by the Pride of independence and the idea of national honor and Glory, the present embarrassments of Trade, and the vain Sophisms of Europeans relative thereto, will not only direct, but drive America into a System more advantageous than Treaties and alliances with all the world— A System which shall cause her to rely upon her own Ships, and her own mariners, and to exclude those of all other Nations— I will not add—be pleased to esteem this as introductory to such opinions prevailing here, as future safe opportunities may authorise me to communicate— If a Stranger can without impropriety offer his homage to a Lady of distinguished merit, I pray that you will please to make mine acceptable to Mrs. Adams; for whose happiness, together with that of Miss Adams her Companion & daughter, I entertain the warmest wishes—and have the honor to be with perfect respect, & consideration, Sir your most / obed. Servt.
          
            Rufus King—
          
        